t c memo united_states tax_court briarpark ltd james c motley tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date alan l tinsley and charles b koerth for petitioner dennis m kelly for respondent memorandum opinion hamblen judge respondent issued a notice of final_partnership_administrative_adjustment fpaa to briarpark ltd briarpark and determined adjustments in briarpark's ordinary_income gains derived from dealings in property and the partners' capital accounts for after concessions the issue for decision is whether the income realized from the discharge of nonrecourse loans should be treated as gain derived from dealings in property includable in gross_income under sec_61 or as discharge_of_indebtedness income within the meaning of sec_61 this case was submitted without a trial pursuant to rule the stipulation of facts and the attached exhibits are incorporated by this reference and the facts contained therein are found accordingly background briarpark is a texas limited_partnership whose principal_place_of_business at the time of filing the petition was houston texas briarpark is subject_to tefra provisions contained in sec_6221 through during the partners in briarpark were name type of partnership_interest janet stein robert husmann william c motley billy g motley jon d motley james h motley general_partner general_partner general_partner general_partner general_partner general_partner 1the fpaa was mailed to the tax_matters_partner and each of the partners entitled to notice 2unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure james c motley david d livingston as trustee general_partner limited_partner james c motley mr motley was a general_partner and the tax_matters_partner of briarpark during and briarpark acquired a 3-acre parcel of land pincite briarpark road property and constructed a 12-story office building on the property around date briarpark borrowed dollar_figure from interfirst bank houston interfirst to finance the acquisition of the property and the construction of the building original loan mr motley executed a guaranty for principal interest penalties expenses and fees due on the original loan on date briarpark and interfirst modified and extended the original loan modified loan pursuant to a modified loan agreement under the agreement mr motley's obligation under the guaranty was limited to dollar_figure million the original loan was converted from recourse to nonrecourse and the accrued but unpaid interest in the amount of dollar_figure was capitalized at that time interfirst estimated that the fair_market_value of the property was approximately dollar_figure million also on date briarpark obtained a loan in the amount of dollar_figure for tenant improvements build-out loan on a nonrecourse basis on date briarpark filed its u s partnership return form_1065 for taxable_year briarpark did not report any income on its return with respect to the original loan or the build-out loan briarpark was not subject_to an examination by the irs for the taxable_year first republic bank houston first republic became the successor_in_interest to interfirst the federal deposit insurance corporation as receiver for first republic assigned the modified loan and the build-out loan the loans to ncnb texas national bank ncnb or bank during date briarpark submitted an application to ncnb seeking to modify the loans on date mr motley submitted several similar proposals to ncnb regarding the sale of the property in ncnb's view the best proposal was one in which the property would be sold for dollar_figure as of date briarpark was in default on the loans on date briarpark signed a sale agreement to sell the property to dan associates dan associates conditioned its purchase of the property upon briarpark's arranging the satisfaction or removal of the encumbrances for consideration paid to ncnb not in excess of dollar_figure on date ncnb agreed to release its liens to allow the sale of the property to dan associates for dollar_figure with the proceeds being assigned to ncnb on date briarpark and dan associates amended the sale agreement under the amended agreement briarpark was required to arrange the satisfaction of the loans and removal of the encumbrances for consideration not exceeding dollar_figure on date mr motley's liabilities exceeded his assets by dollar_figure on date ncnb agreed to allow the cash sale of the property for dollar_figure and to settle with mr motley on his guaranty for dollar_figure on date briarpark mr motley dan associates and ncnb entered into a conditional release agreement date agreement in the date agreement ncnb agreed to release the property from all liens and security interests upon satisfaction of the following conditions the sale of the property to dan associates for a minimum sale price of dollar_figure the assignment of the sale proceeds to the bank the transfer of briarpark's cash reserves and the payment of dollar_figure by mr motley to the bank on date the outstanding balances of the modified loan and the build-out loan were dollar_figure and dollar_figure respectively briarpark sold the property to dan associates for dollar_figure briarpark incurred selling_expenses of dollar_figure dan associates paid dollar_figure of the proceeds to ncnb the adjusted_basis of the property was dollar_figure also on date ncnb released the liens against the property and released mr motley from his guaranty of the modified loan mr motley paid dollar_figure in cash to the bank 3the complete terms of the conditional release agreement were not available for a page of the agreement was missing from the joint exhibit provided to the court briarpark transferred its cash reserves of dollar_figure to ncnb as of date briarpark had no assets and ceased business operations on its federal partnership income_tax return briarpark reported cancellation_of_indebtedness_income coi income of approximately dollar_figure as a result of the date agreement the reported amount is calculated as follows modified loan balance build-out loan balance total loan balance less sale proceeds from dan associates less cash reserves paid to ncnb net coi income dollar_figure big_number big_number big_number big_number big_number discussion the parties do not dispute that the loans were nonrecourse during the issue before us is whether the income realized from the discharge of the loans should be treated as gains derived from dealings in property includable in gross_income under sec_61 or as cancellation of indebtedness coi income within the meaning of sec_61 petitioner contends that the discharge of dollar_figure of briarpark's modified and build-out loans loans by ncnb should be characterized as coi income under sec_61 respondent argues that the entire balance of the loans must be included in the amount_realized and that the resulting gain is taxable under sec_61 ultimately we agree with respondent petitioner bears the burden_of_proof on this issue rule a 290_us_111 904_f2d_1011 5th cir affg 89_tc_849 affd 501_us_868 for the first time on brief respondent increased briarpark's amount_realized by dollar_figure decreased its adjusted_basis by dollar_figure and deducted its selling_expenses of dollar_figure thereby increasing briarpark's gains derived from dealings in property by dollar_figure these modifications result in an increased deficiency and are new matters under rule see cox v commissioner tcmemo_1982_667 respondent did not assert an increased deficiency in his answer additionally respondent did not move to conform the 4in the notice_of_deficiency respondent calculated the gain derived from dealings in property as follows amount_realized less adjusted_basis gain dollar_figure big_number big_number on opening brief respondent calculated the amount_realized and the resulting gain as follows cash proceeds from dan associates debt discharged as a result of the sale total amount_realized less adjusted_basis less selling_expenses gain dollar_figure big_number big_number big_number big_number big_number pleadings to the proof id if we were to allow respondent to claim the increased deficiency for the first time on brief petitioner would be deprived of the opportunity to present evidence to controvert whatever evidence respondent relies upon to sustain his burden of proving the new_matter respondent is therefore limited to the determination of gain contained in the notice_of_deficiency 478_f2d_731 8th cir affg 56_tc_388 and 57_tc_469 76_tc_708 56_tc_1155 affd 460_f2d_1216 2d cir gross_income includes discharge_of_indebtedness sec_61 and gains derived from dealings in property sec_61 under sec_61 a taxpayer realizes income when a creditor discharges nongratuitously all or a portion of a taxpayer's debt sec_61 sec_1_61-12 income_tax regs for purposes of sec_61 sec_1001 and the regulations thereunder govern the method by which the amount of gain_or_loss realized upon a sale or disposition of property is calculated the amount of gain realized is the excess of the amount_realized over the taxpayer's adjusted_basis in the property and the amount of loss realized is the excess of the adjusted_basis over the amount_realized sec_1001 the amount_realized is defined by sec_1001 as the sum of any money received plus the fair_market_value of the property received sec_1_1001-2 income_tax regs further defines amount_realized except as provided in paragraph a and of this section the amount_realized from a sale_or_other_disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition various methods exist by which indebtedness may be satisfied each method producing a different tax consequence 73_tc_370 whether the realized income is gain on the disposition of property or coi income depends on the particular facts id in the instant case the sale of the property the transfer of cash of dollar_figure and the assignment of the sale proceeds to ncnb has the same practical effect as several other transactions which have been held to be a sale_or_exchange 311_us_504 holding that an involuntary foreclosure sale of real_estate was a sale_or_exchange 856_f2d_1169 8th cir treating the taxpayer's reconveyance of property subject_to nonrecourse debt as a sale_or_exchange affg 86_tc_655 737_f2d_479 5th cir holding that an abandonment of real_property subject_to a nonrecourse debt was an exchange ie an act of giving one thing in return for another thing regarded as equivalent affg tcmemo_1982_675 671_f2d_1028 7th cir holding the taxpayer's conveyance of property subject_to nonrecourse debt to the mortgagee by quitclaim_deed in lieu of foreclosure was a sale_or_exchange affg tcmemo_1980_355 77_tc_310 holding the taxpayer's abandonment of real_property subject_to nonrecourse debt was a sale_or_exchange affd 693_f2d_124 11th cir 74_tc_970 holding the taxpayer's conveyance of property encumbered by nonrecourse debt to the mortgagee was a sale_or_exchange 73_tc_15 holding repossession_of_property subject_to a nonrecourse obligation is to be treated as a sale_or_exchange the transaction before us is the functional equivalent of a foreclosure reconveyance in lieu of foreclosure abandonment or repossession the same consequences flow from the date agreement as in the cases cited supra p the mortgagor in each case is relieved of debt encumbering property and also is relieved of the obligation to pay taxes and assessments against the property yarbro v commissioner supra pincite laport v commissioner supra pincite3 freeland v commissioner supra any differences between the above transactions and the transaction in the instant case are not in substance but in form for example the fact that ncnb did not directly take title to the property is immaterial see sands v commissioner tcmemo_1997_146 holding that the discharge of nonrecourse debt and release of ownership in the property that secured the debt is a sale_or_exchange even though the mortgagee did not take title to the property petitioner argues that the discharge of the loans by the mortgagee falls under the purview of 88_tc_984 and revrul_91_31 1991_1_cb_19 in gershkowitz several partnerships were involved in two identical transactions each partnership satisfied dollar_figure of nonrecourse loans with a cash payment of dollar_figure but retained the property securing the loans each partnership obtained the funds to settle the above loans by borrowing the dollar_figure from another lender on a nonrecourse basis and ultimately satisfying the latter loan by transferring the encumbered property to the lender we held that the cancellation of the dollar_figure of nonrecourse loans without the surrender of the property securing those loans resulted in coi income under sec_61 to the extent that the canceled debt exceeded the cash payment gershkowitz v commissioner supra pincite with respect to each nonrecourse loan of dollar_figure we held that the entire outstanding balance of the loan must be included in the amount_realized in the calculation of gain under sec_1001 id pincite petitioner maintains that the facts are similar to those of gershkowitz in that ncnb agreed to discharge dollar_figure of nonrecourse debt in exchange for a cash payment of dollar_figure of which only dollar_figure was from petitioner's own funds and the remaining dollar_figure was the proceeds from the sale to dan associates we disagree we recognized in gershkowitz that the tax consequences from the discharge of nonrecourse debt depend upon whether the mortgagor transfers or retains the property securing the debt and accordingly analyzed the tax consequences of each debt separately the taxpayers in gershkowitz discharged the two loans in independent settlements in one of which the taxpayers retained the encumbered property and in the other of which they did not petitioner would have us treat the cash sale and the discharge of the loans as two independent events the record before us however is replete with evidence that both loans were discharged as a result of a single transaction involving the sale of encumbered property ncnb conditioned the discharge of the loans upon the sale of the property and dan associates conditioned the purchase upon that discharge at the end of the day ncnb had the proceeds from the sale dan associates had the property and briarpark was relieved of the entire balance of the loans in the foregoing context the arrangements among ncnb dan associates and briarpark embodied a single transaction to sell the property securing the loans accordingly we must conclude that gershkowitz is not dispositive in the instant case petitioner's reliance on revrul_91_31 supra is also flawed in revrul_91_31 supra the taxpayer purchased an office building for dollar_figure million in obtaining the purchase funds from a third-party lender the taxpayer executed a nonrecourse note when the building's value dropped to dollar_figure and the outstanding principal on the note was still dollar_figure million the lender agreed to modify the terms of the note's principal_amount to dollar_figure the commissioner concluded that 461_us_300 and gershkowitz v commissioner supra required coi income to be recognized pursuant to sec_61 to the extent the lender reduced the principal of the undersecured nonrecourse debt revrul_91_31 supra is distinguishable because the facts therein did not involve the sale_or_exchange of the encumbered property petitioner maintains that ncnb agreed to the discharge and cash sale because it was in the bank's best interests rather than as an accommodation to briarpark the fact that ncnb as a profit-oriented entity acted for economic reasons and agreed to the transaction herein is not a sufficient basis for altering the character of the gain realized by briarpark on the transaction petitioner argues that the amount_realized includes nonrecourse debt only if the purchaser assumes that debt in support of his position petitioner relies upon commissioner v tufts supra sec_1_1001-2 income_tax regs and sec_1 b income_tax regs in tufts the supreme court held that when a taxpayer sells or disposes of property subject_to nonrecourse debt in an amount in excess of its fair_market_value it must include in the amount_realized the balance of the nonrecourse debt even if such amount exceeds the fair_market_value of the transferred property even assuming that dan associates did not take the property subject_to the modified and build-out loans we do not agree that tufts was intended to limit the liabilities included in the amount_realized to only those assumed by a third-party purchaser the holding in tufts focused on the amount not the character of the gain_or_loss moreover its rationale supports respondent's position in the instant case to the extent that the concept of amount_realized for computing gain_or_loss may be equated with the concept of consideration for sale_or_exchange purposes commissioner v tufts supra yarbro v commissioner f 2d pincite moreover we are not persuaded that the regulations cited by petitioner include nonrecourse debt in the amount_realized only if the purchaser assumes such debt sec_1_1001-2 income_tax regs provides that the amount_realized includes liabilities from which the transferor is discharged as a result of the sale or disposition there is no mention of a requirement that the purchaser must assume the debt for the debt to be discharged as a result of a sale or disposition petitioner's argument under sec_1 b income_tax regs is equally unpersuasive sec_1034 requires a taxpayer to defer recognition of gain realized on the sale of the taxpayer's principal_residence in certain circumstances we are not concerned with a residence in the case before us sec_1 b income_tax regs is simply not relevant to petitioner in this case additionally petitioner argues that 3_tc_1018 supports his contention that a mortgagor realizes coi income when a lender agrees to discharge a debt encumbering property and to release the accompanying debt in exchange for the assignment of the proceeds from the sale of the property petitioner's reliance on liberty mirror also is misplaced in liberty mirror the bank held a mortgage on the taxpayer's property to secure a loan as part of its settlement with the bank the taxpayer agreed to forward the proceeds from the sale of the property to the bank because the taxpayer's debt exceeded the proceeds from the sale the bank agreed to cancel the taxpayer's remaining indebtedness this court held that the cancellation of the taxpayer's remaining indebtedness constituted a gift5 and that consequently the taxpayer realized no income although the facts there bear some similarity to those of the instant case it does not help petitioner because in 5the precedential value_of_the_gift rationale as articulated by the supreme court in 318_us_322 and followed by this court in 3_tc_1018 has been curtailed by subsequent authority including 336_us_28 liberty mirror we did not consider the character of the nonexistent income danenberg v commissioner t c pincite thus we are satisfied that the discharge of the loans the transfer of the property and the assignment of the sale proceeds constitute a single integrated sale_or_exchange alternatively petitioner argues that briarpark realized dollar_figure of coi income in when interfirst and briarpark agreed to convert the outstanding balance of the original loan which exceeded the fair_market_value of the property from recourse to nonrecourse debt whether a debt has been discharged is dependent upon the substance of the transaction 88_tc_435 a debt is considered to be discharged at the point when it becomes clear that the debt will never have to be paid id in deciding when such a moment occurs we must consider the actions of the parties together with other facts and circumstances relating to the likelihood of payment id any identifiable_event that fixes with certainty the amount to be discharged may be taken into consideration id citing 274_us_398 the existence of a faint possibility that a debt may be collected does not prevent the recognition of coi income 492_f2d_1096 5th cir cf 23_tc_527 the fact that a creditor has failed to remove a debt from its books does not mean that the debt has not been canceled exchange sec bank v united_states supra based upon the principles set forth above we must conclude that an identifiable_event fixing with certainty the discharge of part of the original loan did not occur in at the same time they modified the original loan interfirst agreed to provide briarpark the additional build-out loan in the amount of dollar_figure for tenant improvements we are not convinced that converting the undersecured original loan from a recourse to a nonrecourse debt constitutes an identifiable_event see 81_tc_77 petitioner has not established that the conversion of the debt made it highly unlikely or impossible to estimate whether and when the debt would be repaid 461_us_300 637_f2d_1041 5th cir in our view interfirst's willingness to make the build-out loan indicates its belief that the tenant improvements would increase the value of the property moreover interfirst increased the lien securing the original loan according to the agreed modifications such actions are not consistent with discharging the loan the totality of the circumstances leads us to believe that interfirst still intended to enforce its rights in in addition petitioner does not point to any identifiable_event indicating briarpark's abandonment of the property in accordingly we are satisfied that briarpark did not realize coi income of dollar_figure in having found that briarpark discharged the loans as a result of the sale in we turn to consider the effect of that determination upon the characterization of briarpark's income the amount_realized on the sale exchange or disposition of property encumbered by nonrecourse debt includes the entire balance of the obligation commissioner v tufts supra 331_us_1 94_tc_252 in this case sec_61 has no application to a sale_or_exchange of property subject_to nonrecourse liabilities 73_tc_15 in sum we hold that the disposition of the property constitutes a sale_or_exchange for purposes of sec_1001 and the regulations thereunder and that the income briarpark realized must be characterized as gain derived from dealings in property under sec_61 we have considered all of the other arguments and to the extent we have not addressed them find them to be without merit to reflect the foregoing decision will be entered under rule
